FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATANAEL SAMAYOA, a.k.a Natanael                 No. 09-72421
Samay Morales, a.k.a. Natanel Morales
Samayoa, a.k.a. Nathanael Morales                Agency No. A088-714-392
Samayoa, a.k.a. Nathaniel Morales
Samayoa,
                                                 MEMORANDUM *
               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Natanael Samayoa, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s denial of his applications for cancellation of removal, asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

constitutional claims and questions of law, and review for substantial evidence the

agency’s factual findings. Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009). We

deny the petition for review.

      Substantial evidence supports the agency’s determination that Samayoa had,

during the period of ten years immediately preceding the date of his application for

cancellation of removal, “been confined, as a result of conviction, to a penal

institution for an aggregate period of one hundred and eighty days or more.”

8 U.S.C. § 1101(f)(7). Accordingly, Samayoa is statutorily barred from showing

the good moral character required for cancellation of removal, see 8 U.S.C. §

1229b(b)(1)(B), and his claim the agency violated due process by refusing to

consider his evidence of rehabilitation fails, see Bazuaye v. INS, 79 F.3d 118, 120

(9th Cir. 1996).

      To the extent that Samayoa challenges the agency’s denial of asylum,

withholding of removal, and relief under the CAT, he has offered no basis to

conclude the agency erred. Samayoa’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.


                                          2                                 09-72421